DETAILED ACTION
This action is in response to the initial filing of Application no. 17/006,671 on 08/28/2020.
Claims 1 – 20 are still pending in this application, with claims 1, 10 and 15 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 12 and 16 objected to because of the following informalities:  “precited” should recite  -- predicted --.  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 2, 4 – 9, 15 and 17 – 20 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Aside from the objection, claims 3, 12 and 16 recite subject matter which is not taught or suggested in reasonable combination by the prior art.
The following is a statement of reasons for the indication of allowable subject matter: After further search and consideration, the limitations recited in claims 1 and 15 are determined to be allowable in view of the prior art failing to teach or suggest these limitations in reasonable combination. For example, Zhang et al. (US  2021/0104234) (“Zhang”) discloses the following limitations: generating at least one predicted intent from an intent concept graph comprising a plurality of nodes, by combining two or more nodes of the plurality of nodes (action and object pair  associated with an action node and object node) ([0093 – 0095]); generating a graph embedding of the at least one predicted intent (a feature vector is generated for the intent using an embedding process, [0031] [0097]); generating a sentence embedding (feature vector generated for a user input, [0097]); matching the at least one predicted intent in the graph embedding with the sentence embedding ([0098] [0099]), Yet, Zhang fails to teach that the sentence embedding is generated from examples from a call log; and the at least one predicted intent is connected with the examples into a dialog system.
The limitations recited in claim 11 are determined to be allowable for the similar reasons presented above regarding Zhang.
The limitations recited in claims 3, 12 and 16 are determined to recite allowable subject matter in view of the prior art failing to teach or suggest in reasonable combination ranking the plurality of intents based on a number of nodes that two or more nodes of the predicted intent have in common.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computerized conversation agent configure to receive” and “concept prediction module configured to automatically predict” in claims 10 – 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof – computer hardware programmed by software to perform the method presented in the flowcharts of Fig.1A – Fig.2 and discussed in the written description.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al. (US 2021/0104234) (“Zhang”) in view of Miyazaki et al. (US 2021/0210096) (“Miyazaki”) and further in view of Bromand et al. (US 2020/0026489) (“Bromand”).
For claim 10, Zhang discloses a computerized conversation system (Abstract) comprising: a concept prediction module  (intent determiner, Fig.1, 850) configured to automatically predict at least one new intent based on a set of existing intents represented by an intent concept graph  (the system may automatically expand its intent capabilities by adding a corresponding intent node when intent of the user input phrase is not one that matches an intent node in a knowledge graph, [0093 – 0095] [0100]) and automatically associate the at least one new intent to a user input (When the system discovers a new intent associated with a sentence/phrase, the system may accommodate for this new intent/topic by adding corresponding nodes and edges to the graph, wherein the nodes are generated from the sentence/phrase,  [0052 – 0056] [0062 0064] [0070] [0071] [0100]). Yet, Zhang fails to teach: a computerized conversation agent configured to receive a query from an end user and output an answer to the end user; and the user input is at least one example in call log.
However, Miyazaki discloses an information processing device (Abstract), wherein a computerized conversation system (Fig.1) comprises an computerized conversation agent (Fig. 2,100) which is configured to receive a query from an end user and output an answer to the end user ([0034 – 0038]). Additionally, user utterances are stored as conversation history in a storage unit ([0048]).
Moreover, Bromand discloses a human-machine interface device (Abstract), wherein user utterance data is stored in a data store after being received and before being analyzed to determine an intent ([0094 – 0097]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Zhang’s invention in the same way that Miyazki’s and Bromand’s inventions have been improved to achieve the following predictable results for the purpose of automatically expanding the intent capabilities of the conversation system which receives user  requests and generate user responses (Chatbot, [0003]) without requiring large amounts of initial training data by using user inputs received in real time to generate new intent data ([0003 – 0006] [0044] [0045]): the system further comprises a computerized conversation agent configured to receive a query from an end user and output an answer to the end user; and the user input (utterances or phrases) is at least one example in call log (conversation history stored in a storage).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al. (US 2021/0104234) (“Zhang”) in view of Miyazaki et al. (US 2021/0210096) (“Miyazaki”), and further in view of Bromand et al. (US 2020/0026489) (“Bromand”) and further in view of Cooper et al. (US 2009/0077047) (“Cooper”).
 For claim 13, the combination of Zhang, Miyazki and Bromand fails to teach, wherein the concept prediction module is configured to automatically verify the at least one new intent in terms of performance against examples from the call log.
However, Cooper discloses a method for identifying and classifying query intent (Abstract), wherein new intents are run against logged queries to verify accuracy by determining the percentage of logged queries which match the new intents ([0070 – 0074]).
Therefore, it would have been obvious to one of ordinary skill it the art at the time of applicant’s filing to improve the invention disclosed by the combination of Zhang, Miyazki and Bromand in the same way that Cooper’s invention has been improved to achieve the predictable results of further automatically verifying the at least one new intent in terms of performance against the examples from the call (matching using threshold as performance) or the purpose of automatically expanding the intent capabilities of the conversation system which receives user  requests and generate user responses (Chatbot, [0003]) without requiring large amounts of initial training data by using user inputs received in real time to generate new intent data ([0003 – 0006] [0044] [0045]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al. (US 2021/0104234) (“Zhang”) in view of Miyazaki et al. (US 2021/0210096) (“Miyazaki”), and further in view of Bromand et al. (US 2020/002649) (“Bromand”) and further in view of Kraljic et al. (US 2016/0062604) (“Kraljic”).
For claim 14, the combination of Zhang, Miyazaki and Bromand fails to teach wherein the concept prediction module is configured to display the at least one new intent and the examples associated thereto on a user interface and to receive a confirmation from a user by user interface.
However, Kraljic discloses a system for developing a virtual assistant system (Abstract), wherein an intent for a new request string and the new request string are displayed on a user interface (Fig.3A-3D; [0038]) to receive confirmation from the user by the user interface ([0042] [0043] [0045] [0071 – 0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Zhang, Miyazaki and Bromand with Kraljic’s teachings so that the concept prediction module is further configured to display the at least one new intent and the examples associated thereto on a user interface and to receive a confirmation from a user by user interface for the purpose of automatically expanding the intent capabilities of the conversation system which receives user  requests and generate user responses (Chatbot, [0003]) without requiring large amounts of initial training data by using user inputs received in real time to generate new intent data ([0003 – 0006] [0044] [0045]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657